DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dobschal et al. (US 2017/0045743) in view of Yang et al. (US 2019/0033598).
Regarding claim 1, Dobschal discloses, a display system (Figs. 1-2 and 17-20) comprising 
a display device (5) projects a plurality of light rays each as a pixel (Para. 0025; note, the Examiner points out that it is known that an image generating LCD module comprises pixels) of an image to a projection lens set (8) for transmitting the light rays through an in-coupling prism (3, “F3”, 19) to propagate in a light pipe (see Fig. 2; note, the Examiner interprets that the light pipe is the material that is in between 12, 20) the light pipe having a designed shape with reflective coating for transmitting the light rays inside the light pipe (see Fig. 2; note, the 
the folding mirrors comprises saw-teeth shaped mirror surfaces (15) for reflecting and bending the light beams towards the eye of a viewer (Para. 0062-0063 and see 18) to present the image formed by the pixels projected from the display device with a field of view (Para. 0024).
Dobschal does not disclose the light pipe having a designed shape with reflective coating for transmitting the light rays in multiple directions inside the light pipe and the light pipe further having a predesigned opening to transmit the light rays to folding mirrors, wherein the folding mirrors comprising saw-teeth shaped mirror surfaces reflect and bend the light rays about ninety degrees for projecting to the out-coupling waveguide.
Yang teaches, from the same field of endeavor that in a display system (see annotated Fig. 1 below) that it would have been desirable to make the light pipe having a designed shape with reflective coating for transmitting the light rays in multiple directions inside the light pipe (see annotated Fig. 1 below) and the light pipe further having a predesigned opening to transmit the light rays to folding mirrors (see annotated Fig. 1 below), wherein the folding mirrors comprising saw-teeth shaped mirror surfaces reflect and bend the light rays about ninety degrees for projecting to the out-coupling waveguide (see annotated Fig. 1 below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the light pipe having a designed shape with reflective coating for transmitting the light rays in multiple directions inside the light pipe and the light pipe further having a predesigned opening to transmit the light rays to folding mirrors, 
Dobschal in view of Yang does not explicitly disclose the field of view is over sixty degrees, however, Dobschal discloses that it would have been desirable to maximize the field of view (Para. 0024) for the purpose of providing enlarged fields of view for different directions of view.  Therefore, the Examiner interprets that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the field of view over sixty degrees for the purpose of effectively and efficiently providing an enlarged field of view that allows a user fields of view for different directions of view.  
Furthermore, the Examiner points out that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


    PNG
    media_image1.png
    384
    811
    media_image1.png
    Greyscale

claim 3, Dobschal in view of Yang discloses and teaches as set forth above, and Dobschal further discloses, the in-coupling prism comprises a reflective surface for reflecting the light rays from the projection lens set into the light pipe wherein a normal vector of the reflective surface is between 15 and 45 degrees with respect to an optical axis of the projection lens set (see 3, “F3”, 19).
Regarding claim 4, Dobschal in view of Murphy discloses and teaches as set forth above, and Dobschal further discloses, the in-coupling prism comprises a reflective surface for reflecting the light rays from the projection lens set into the light pipe wherein a normal vector of the reflective surface is rotated to form an angle between 30 and 60 degrees with respect to a long side of the light pipe (see 3, “F3”, 19).
Regarding claim 6, Dobschal in view of Murphy discloses and teaches as set forth above, and Dobschal further discloses, the designated shape of the light pipe has a rectangular cross-section (see Fig. 2) with surfaces of the light pipe coated with the reflective coating as a totally internal reflective (TIR) light pipe (Paragraphs 0062-0063) having the opening for the light rays to transmit out toward the folding mirrors and wherein the opening is disposed along a longitudinal side of the light pipe (Para. 0062-0063).
Regarding claims 7-8, Dobschal in view of Yang discloses and teaches as set forth above, and Dobschal further discloses, the opening on the light pipe is adjusted to project a uniform brightness of the image presented to the viewer over an entire range of the field of view (18), and the folding mirrors are tilted between 15 and 45 degrees with respect to a top surface of the light pipe and a normal vector of the folding mirror is set to reflect the light rays parallel to an optical axis of the projection lens toward a direction substantially perpendicular to a top surface of the light pipe (see 15 of Figs. 18 and 20).
claim 9, Dobschal in view of Yang discloses and teaches as set forth above, and Dobschal further discloses, the saw-teeth shaped Fresnel mirrors reflecting the light rays toward the eye of a viewer to present the image formed by the pixels projected from the display device with an eye-box as large as 15 mm (18) and resolution as high resolution as 4K with compact size to fit in an eye-glass (see 15 of Figs. 18 and 20).
Regarding claim 10, Dobschal in view of Yang discloses and teaches as set forth above, and Dobschal further discloses, the out-coupling waveguide further comprises a slant side constituting a prism with a normal vector of the slant side between 15 and 45 degrees relative to the top surface of the light pipe to project the light rays from the folding mirrors into the out-coupling waveguide (3, 13, 14).
Regarding claim 11, Dobschal in view of Yang discloses and teaches as set forth above, and Dobschal further discloses, the out-coupling waveguide further constitutes an optical combiner (3, 11, 14; note, the Examiner interprets that these surfaces make up a combiner because they combine the image from a user’s environment with the virtual image generated by display device 5 to allow the user to see both a real and virtual image simultaneously) to provide an eye relief for the viewer up to 15 mm (Para. 0063).
Regarding claims 12-13, Dobschal in view of Yang discloses and teaches as set forth above, and Dobschal further discloses, the out-coupling waveguide (15) has multiple saw-teeth shaped mirrors to reflect the light rays projected from the folding mirrors toward the eye of viewer and out-coupling waveguide further comprises a flat region (12, 20), to reflect the light rays by the TIR (totally internal reflection) coating and further comprises a transparent portion to transmit external light for the viewer (Paragraphs 0062-0063), and the flat region adjacent to the 
Regarding claims 14-15, Dobschal in view of Yang discloses and teaches as set forth above, and Dobschal further discloses, the light pipe is coated with a partially reflective coating to reduce unilluminated areas (see Figs. 17-20 and associated text), and the surface of the out-coupling waveguide has a curved envelope of multiple flat surfaces to reflect internally reflected light rays along same angles as the light rays reflected from a flat surface (see 12, 20) in the out-coupling waveguide.
Regarding claim 18, Dobschal in view of Yang discloses and teaches as set forth above, and Dobschal further discloses, the out-coupling waveguide is coated with a partially reflective light to reduce unilluminated areas (Para. 0123-0124).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dobschal et al. (US 2017/0045743) in view of Yang et al. (US 2019/0033598) as applied to claim 1 above, and further in view of Osterhaut et al. (US 2011/0213664).
Dobschal in view of Yang remains as applied to claim 1 above.
Dobschal in view of Yang does not disclose the projection lens set is telecentric wherein the light rays projected to the projection lens set from each of the pixels having a principle ray and the principle ray is parallel to the optical axis of the projection lens set.
 Osterhaut teaches, from the same field of endeavor that in a display system that it would have been desirable to make the projection lens set is telecentric (216 of Figs. 21-22) wherein the light rays projected to the projection lens set from each of the pixels having a principle ray and the principle ray is parallel to the optical axis of the projection lens set (Paragraph 0173).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dobschal et al. (US 2017/0045743) in view of Yang et al. (US 2019/0033598) as applied to claim 1 above, and further in view of Martinez et al. (US 2017/0293143).
Dobschal in view of Yang remains as applied to claim 1 above.
Dobschal in view of Yang does not disclose a refractive index of the in-coupling prism and light pipe is over 1.4.
Martinez teaches, from the same field of endeavor that in a display system that it would have been desirable to make a refractive index of the in-coupling prism and light pipe is over 1.4 (Paragraph 0019).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the refractive index of the in-coupling prism and light pipe is over 1.4 as taught by the display system of Martinez in the combination of Dobschal in view of Yang since Martinez teaches it is known to include this feature in a display system for the purpose of providing a display system with reduced aberrations and improved image quality and efficiency.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dobschal et al. (US 2017/0045743) in view of Yang et al. (US 2019/0033598) as applied to claim 1 above, and further in view of Liu et al. (US 2014/0204185).
Dobschal in view of Yang remains as applied to claim 1 above.
Dobschal in view of Yang does not disclose the multiple saw-teeth shaped mirrors of the out-coupling waveguide having varying angles to generate the image with light rays focused at a finite distance, and multiple sets of the display system are overlaid to project multiple images in multiple distances for viewing by the user.
Liu teaches, from the same field of endeavor that in a display system that it would have been desirable to make the multiple saw-teeth shaped mirrors of the out-coupling waveguide having varying angles (Para. 0050) to generate the image with light rays focused at a finite distance (Para. 0050), and multiple sets of the display system are overlaid to project multiple images in multiple distances for viewing by the user (Para. 0050).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the multiple saw-teeth shaped mirrors of the out-coupling waveguide having varying angles to generate the image with light rays focused at a finite distance, and multiple sets of the display system are overlaid to project multiple images in multiple distances for viewing by the user as taught by the display system of Liu in the combination of Dobschal in view of Yang since Liu teaches it is known to include these features in a display system for the purpose of providing a display system that allows a user to adequately view images without occlusion.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/17/2021